DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s reply filed on 1/19/2021 has been acknowledged. Claims 1-9 and 14-18 are pending. Claim 17 has been amended. Claim 1-9 and 14-18 are under examination.

Information Disclosure Statement
	Applicant’s IDS submitted 1/19/2021 and IDS submitted 2/18/2021 are acknowledged. Signed copies are attached hereto.
Rejections Withdrawn
The rejection of claim 17 under 35 U.S.C 112(b) is withdrawn in view of Applicant’s amendment to the claims.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 and 14-18 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly (US20170348429, published 12/07/2017, effectively filed date: 5/17/2016), and Van Geel (Bioconjugate Chemistry, 2015,26(ll):2233-2242, IDS filed 4/30/2019).

Applicant’s Arguments against Rejection of Claims 1-9 and 14-18 under 35 USC 103
The response states that there would have been no motivation to combine Reilly and Van Geel. The response further states that the Applicant and the Reilly Applicants both agree that the ADC field is an unpredictable field, and one structural component of an ADC that contributes to unpredictability is the linker. The linker employed can have a profound effect on the physico-chemical properties of an ADC. See Jain N, et al., "Current ADC Linker Chemistry," Pharm Res. 2015; 32: 3526-3540 (2015), a copy of which is filed herewith, at page 3527, right column, last paragraph. The linker has a key role in ADC outcomes, because its characteristics substantially impact properties of an ADC, such as therapeutic index, efficacy, and pharmacokinetics. See Sau S, et al., "Advances in antibody-drug conjugates: A new era of targeted cancer therapy," Drug Discovery Today 2017; 10: 1547-1556 (2017), a copy of which is filed herewith, at page 1551, left column, first paragraph. 
Thus, considering the level of unpredictability of the ADC field, as agreed upon by the Reilly Applicants, and the contribution of the linker component to the ADC structure, as reflected in the literature cited above, the Office's position that one of ordinary skill in the art would have modified an antibody/payload structure of Reilly to include a linker from Van Geel is not proper.
Furthermore, even if one of ordinary skill had modified an antibody/payload structure of Reilly to include a linker from Van Geel, it would, at best, have been obvious to try and obtain the claimed structure. However, obviousness to try is not the correct standard for evaluating nonobviousness. See In re O'Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).

Applicants showed in the Specification that the linker can affect the stability of the construct. See the Specification at page 39, lines 1-15 (discussing the linkers), and page 41, lines 8-14. 
Applicants also showed that the claimed construct (ADC#1) does not exhibit increased agonist activity, relative to the emibetuzumab antibody, which is the antibody in the claimed construct. See the Specification at page 43, line 4 to page 44, line 12. Applicants also showed that, in contrast to the claimed construct, an ADC construct employing a different linker (ADC#6) exhibited increased agonist activity. See the Specification at page 44, lines 13-15. That difference was surprising, and illustrates how influential a linker is to the properties of an ADC. 
Applicants also showed that the linker affects whether an ADC exhibits anti-cancer activity. See the Specification at page 50, line I to page 52, line 4. 
Applicants also showed that the claimed construct has anti-tumor activity in an in vivo model. See the Specification at page 50, line 1, to page 53, line 27.
Turning to the literature, a copy of Liu L, et al., "Abstract 353: A novel molecule with profound tumor killing activity," Cancer Research 2019; 79(13) Supplement, DOI: 10.1158/1538- 7445.AM2019-353 (2019) ("Liu") is being filed herewith. In Liu, the authors (including some of the Applicants) reported the results of a preclinical study of the claimed construct. In Liu, the authors stated:
LY3343544 [the claimed construct] showed profound anti-tumor activity in a preclinical mouse models, and overcome intrinsic resistance mechanisms including KRAS, BRAF, PI3K and TP53 mutations. LY3343544 kills tumor cells expressing a wide range of MET levels on the cell surface and is capable of killing a variety of MET-overexpressing   tumor  cells  including   pancreatic, cholanglocarcinoma, 
Given the unpredictability in the ADC art, even in combination, Reilly and van Geel would not have provided one of ordinary skill in the art with any assurance that the claimed construct would exhibit the anti-tumor activity reported in Liu, much less in so many types of cancer. 
Furthermore, the lack of adverse effect on peripheral blood mononuclear cells was unexpected, because most MMAE conjugates cause neutropenia. See Birrer MJ, et al., "Antibody- Drug Conjugate-Based Therapeutics: State of the Science," JNCI J. NatL. Cancer Inst. 2019; 111(6): 538-549, doi: 10.1093/jnci/djz035 (2019) ("Birrer"), a copy of which is being filed herewith, at page 541, right column, last paragraph. 
None of the evidence discussed herein would have been predicted by Reilly, in combination with Van Geel. Therefore, even if a prima facie case of obviousness has been established, and it has not, it is rebutted by the evidence discussed herein.
Response to Arguments
Applicant’s arguments have been carefully considered but are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants showed in the Specification that the linker can affect the stability of the construct (See the Specification at page 39, lines 1-15 (discussing the linkers), and page 41, lines 8-14), and indeed it is taught in Van Geel that a bicyclononyne modification to the linker results in a highly stable ADC construct. It would be obvious to one of ordinary skill in the art to therefore modify the instantly claimed ADC to comprise of a linker that exhibits high stability.
Applicants also showed that the claimed construct (ADC#1) does not exhibit increased agonist activity, relative to the emibetuzumab antibody, which is the antibody in the claimed construct. In fact, it is stated in the instant Specification page 44, line 10, that MET-ADC#1 has the same agonist activity as its unconjugated parental antibody, emibetuzumab. It is not a surprising result that an ADC comprising emibetuzumab has a similar agonist activity as the emibetuzumab, alone. Further Applicant discloses in the specification that emibetuzumab has already been known to have no functional agonist activity. Therefore it is expected that an ADC comprising emibetuzumab would also have no functional agonist activity.
Applicants also showed that, in contrast to the claimed construct, an ADC construct employing a different linker (ADC#6) exhibited increased agonist activity. See the Specification at page 44, lines 13-15. Applicant states that difference was surprising, and illustrates how influential a linker is to the properties of an ADC. However ADC#1 utilizes the bicyclononyne modification taught in Van Geel, which is known to result in highly stable ADC constructs, which was not used in ADC#6. It is reasonably 
Applicants point to literature that states LY3343544 [the claimed construct] showed profound anti-tumor activity in a preclinical mouse models, and overcome intrinsic resistance mechanisms including KRAS, BRAF, PI3K and TP53 mutations. LY3343544 kills tumor cells expressing a wide range of MET levels on the cell surface and is capable of killing a variety of MET-overexpressing tumor cells including   pancreatic, cholanglocarcinoma, colorectal, NSCLC, gastric, head and neck tumor cells in vitro. In contrast, LY3343544 does not kill human normal endothelial cells and normal epithelial cells, no activity on human peripheral blood mononuclear cells with or without activation as well as in cell- based assays. LY3343544 is more stable in rodent PK studies than typical inter chain Cys VC- MMAE conjugates and showed tumor regressions in colorectal, NSCLC, gastric and pancreatic mouse xenograft models. These are not surprising results. Reilly teaches cMET ADCs can be used to treat patients with cMet-expressing and cMet-overexpressing tumors, which include pancreatic cancers, ovarian cancers, prostate cancers, gastric cancers, colorectal cancers, esophageal cancers, liver cancers, bladder cancers, renal cancers, renal papillary cancers, thyroid cancers, cervical cancers, head and neck cancers, lung cancers, NSCLC, SCLC, and melanoma (Page 41, [0361]). Further, Van Geel teaches that ADCs with a bicyclononyne modification to the linker drug construct were found to be homogenous, highly hydrolytically stable, and displaying negligible aggregation (Van Geel, Page 2238, Conclusion). Van Geel further discloses that resulting mAb-conjugates were all highly stable which in combination with the demonstrated efficacy warrants ADCs with a superior therapeutic index (Abstract).
Therefore it would be expected that a cMET ADC with a bicyclononyne would properly exhibit anti-tumor activity, and further be more stable that typical inter chain Cys VC-MMAE conjugates. 
Applicants state that the lack of adverse effect on peripheral blood mononuclear cells was unexpected, because most MMAE conjugates cause neutropenia. Neutropenia is associated with an off-site-specific, stable, and highly efficacious ADCs (Conclusions, 2nd Column). Therefore it is not a surprising effect that an ADC with a bicyclononyne modification will exhibit more site specific ADCs and therefore reduce off-target effects such as neutropenia.
Conclusions
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643